Plaintiff having submitted a Notice of Dismissal of Certain Defendants, dated August 12, 1982, and a Notice of Dismissal of an Additional Defendant, dated December 9, 1982, and all par*1097ties having informed the Special Master that they do not oppose the dismissal of the defendants named in the Notices of Dismissal referred to, and the Special Master having recommended said dismissal by letter dated January 3, 1983, it is ordered that defendants William Rice Lummis, individually; Howard Hughes Gano; Doris Gano Wallace; Annette Gano Gragg; Janet Houstoun Davis; Aileen Lummis Russell; Annette Gano Lummis Neff; Frederick Rice Lummis; Sarah Houstoun Lindsey; Mrs. William Kent Gano, Executrix of the Estate of William Kent Gano; John McIntosh Houstoun; Margot Houstoun (Ritchie); James Wilkin Houstoun; Richard Alexander Houstoun; Southern National Bank of Houston, Independent Executor of the Estate of James Patrick Houstoun, Jr.; George Neff, Executor of the Estate of Annette Gano Lummis; Summa Corp.; Barbara Cameron; Elspeth Depould; Agnes Roberts; and Richard C. Gano, individually and as California General Administrator of the Estate of Howard R. Hughes, Jr., are dismissed from this action on the terms and conditions set forth in the Stipulation attached as Exhibit “A” to the Notice of Dismissal of Certain Defendants dated August 12, 1982, said Stipulation providing, inter alia, that each of said defendants (other than Summa Corp.) will be bound by a final judgment of this Court on the issue of domicile at death of Howard R. Hughes, Jr., for state death taxation purposes. [For earlier order herein, see, e. g., ante, p. 1083.]